Exhibit 10.1
 

 
June 1, 2010


Gabriel Matsliach (the “Executive”)
13 Stockton Drive
Voorhees, NJ 08043


Re:           Executive Employment and Severance Letter


Dear Gabriel:


WHEREAS, the Executive serves as the Senior Vice President, Global Products and
Operations of Comverse, Inc. (the “Company”);
 
WHEREAS, the Company and the Executive desire to amend and revise the terms of
the Executive’s employment to the extent set forth herein and to amend and
revise certain existing terms for severance, and to embody the terms of such
modified relationship.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Executive and the Company
hereby agree as follows:
 
1.  
As of the date hereof and continuing until termination of employment, the
Executive shall be employed as the Company’s Senior Vice President, Global
Products and Operations.  In this capacity, the Executive shall be have the
duties, responsibilities and authority commensurate with the position and such
other duties and responsibilities as are appropriate for a person holding the
offices set forth in this section and assigned by the Company’s Chief Executive
Officer.  Unless prevented by illness, injury or disability, the Executive shall
devote substantially all of the Executive’s time, attention and efforts during
normal working hours, and at such other times as the Executive’s duties may
reasonably require, to the duties of the Executive’s employment.  The Executive
shall initially report to the Company’s Chief Executive Officer in carrying out
his duties.  If requested, the Executive shall also serve as an executive
officer and/or member of the board of directors of any of the Company’s
subsidiaries or affiliates without additional compensation.

 
2.  
As of the date hereof and for the remainder of fiscal 2010, the Executive shall
be paid a base salary at the rate of not less than three hundred and twenty
thousand dollars ($320,000) per annum, payable in accordance with the regular
payroll practices of the Company (as adjusted from time to time, the “Base
Salary”) subject to the Executive’s voluntary consent (along with other members
of the Company’s Senior Leadership Team) to a reduction in Base Salary of 10%
through July 11, 2010 (with no other changes to benefits and or bonus
compensation).  Thereafter, the Base Salary shall be reviewed no less frequently
than annually, and the amount thereof may be increased in the discretion of the
Comverse Technology, Inc. Board of Directors (the “Board”) or the Compensation
and Leadership Committee of the Board.  The Executive’s maximum annual bonus
opportunity for each fiscal year shall be $640,000 and the Executive’s target
bonus opportunity (“Target Bonus”) for each fiscal year shall be $320,000 (and
each of the maximum annual bonus opportunity and Target Bonus shall be adjusted
based on future increases in Base Salary) and each will be payable based upon
the achievement of performance criteria developed by the Company’s Chief
Executive Officer.  Any bonuses shall be payable in the fiscal year following
the applicable fiscal year when bonuses are customarily payable under the
Company’s regular payroll practices, but in no event later than 2 and 1/2 months
following the end of the applicable fiscal year.

 
 
 

--------------------------------------------------------------------------------

[mm06-0110_logo.jpg]
 
 
3.  
The other terms of the Executive’s employment, including benefits, vacation,
etc. shall remain unchanged as in effect immediately prior to the date
hereof.  During the Executive’s term of employment, the Executive shall be
entitled to participate in all employee welfare and pension benefit plans,
programs and/or arrangements and executive fringe benefit programs applicable to
the Company’s senior-level executives (if any) in accordance with the terms and
conditions of such programs as in effect from time to time.

 
4.  
During the term of the Executive’s employment, the Executive will be eligible to
receive equity awards under the Comverse Technology, Inc. stock incentive plans
based on the Executive’s performance and the performance of the Company, as
recommended by the Company’s Chief Executive Officer and determined in the good
faith discretion of the Comverse Technology, Inc. Board of Directors and/or
Compensation and Leadership Committee, as applicable, and consistent with the
Executive’s role and responsibilities as Senior Vice President, Global Products
and Operations of the Company, with such awards to be assessed on an annual
basis.

 
5.  
The Executive is an “Eligible Participant” in the Comverse Technology, Inc.
Executive Severance Protection Plan (“ESPP”) designed to protect eligible
participants in the event of employment termination without cause following, or
in anticipation of, a change in control of Comverse Technology, Inc.

 
6.  
If the Executive’s employment is terminated by the Company without Cause (as
defined below and other than due to death or disability), the Executive’s term
of employment shall end as of the date of termination and the Executive shall be
entitled to the following:

 
(a)  
Base Salary earned but not paid prior to the date of termination payable to
Executive in a lump sum less applicable tax withholdings;

 
(b)  
any annual bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, payable to Executive in a lump sum less
applicable tax withholdings when bonuses are paid by the Company to its
senior-level executives in respect of such fiscal year after the end of the
applicable fiscal year (but not later than 2-1/2 months after the end of such
fiscal year);

 
(c)  
one hundred percent (100%) of the Base Salary in effect on the date of
termination in a lump sum less applicable tax withholdings within the later of
(i) 30 calendar days after the date of termination or (ii) the seventh day after
the expiration of the revocation period, if applicable, under the release
contemplated by Section 8 below, in accordance with the Company’s regular
payroll practice;

 
(d)  
one hundred percent (100%) of the Target Bonus (regardless of any performance
requirements), payable to Executive in a lump sum less applicable withholdings
within the later of (i) 30 calendar days after the date of termination or (ii)
the seventh day after the expiration of the revocation period, if applicable,
under the release contemplated by  Section 8 below;

 
(e)  
such other or additional benefits, if any, as may be provided under applicable
plans, programs and/or arrangements of the Company.



For purposes of this letter, “Cause” means, where applicable, a good faith
finding by the Company of: (i) a conviction of the Executive of, or a plea of
nolo contendere by the Executive to, any felony; (ii) a material violation by
the Executive of federal or state securities laws, as determined by a court or
other governmental body of competent jurisdiction; (iii) willful
 
 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

--------------------------------------------------------------------------------

[mm06-0110_logo.jpg]
 
 
misconduct or gross negligence by the Executive resulting in harm to the Company
or any of its affiliates; (iv) a material violation by the Executive of any
applicable material policy or procedure of the Company or its affiliates
provided to the Executive resulting in harm to the Company or its affiliates
including, without limitation, a material violation of the Company’s  Code of
Business Conduct and Ethics; (v) the repeated and continued refusal by the
Executive to carry out, in all material respects, the reasonable and lawful
directions of the Company that are within the Executive’s individual control and
consistent with the Executive’s position, duties and responsibilities hereunder,
except for a refusal that is attributable to the Executive’s illness, injury or
disability; or (vi) fraud, embezzlement, theft or material dishonesty by the
Executive against the Company, its affiliates or any of their customers;
provided, however, that no finding of Cause pursuant to subsections (iii), (iv)
or (v) hereof shall be effective unless and until the Company has provided the
Executive with written notice thereof stating with specificity the facts and
circumstances underlying the finding of Cause and, if the basis for such finding
of Cause is capable of being cured by the Executive, providing the Executive
with an opportunity to cure the same within thirty (30) calendar days after
receipt of such notice.
 
In the event of a termination of the Executive’s employment by Comverse without
Cause or by the Executive for Good Reason, the Executive shall be under no
obligation to seek other employment and there shall be no offset against amounts
due to the Executive under this letter on account of any compensation
attributable to any subsequent compensation the Executive may receive.  The
Company’s obligation to make the payments provided for in this letter and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others; provided that the
foregoing shall in no way limit the Company’s remedies upon a breach or
threatened breach of the restrictive covenants in Sections 4, 6, and 9 of
Employment, Non-Disclosure and Non-Competition Agreement between the Company and
the Executive dated as of January 1, 2003.
 
 
 
 
 
 
 
 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

--------------------------------------------------------------------------------

[mm06-0110_logo.jpg]
 
 
7.  
If the Executive’s employment is terminated by the Executive for Good Reason (as
defined below), the Executive’s term of employment shall end as of the date of
termination and the Executive shall be entitled to the amounts set forth in
Sections 5(a) through (e); provided, however, that the references to “one
hundred percent (100%)” in each of Sections 5(c) and (d) shall be replaced with
“fifty percent (50%).”



For purposes of this letter, “Good Reason” shall mean, without the Executive’s
prior written consent, the occurrence of any of the following events or actions,
provided that no finding of Good Reason shall be effective unless and until the
Executive has provided the Company, within sixty (60) calendar days of becoming
aware of the facts and circumstances underlying the finding of Good Reason, with
written notice thereof stating with specificity the facts and circumstances
underlying the finding of Good Reason and, if the basis for such finding of Good
Reason is capable of being cured by the Company, providing the Company with an
opportunity to cure the same within thirty (30) calendar days after receipt of
such notice:
 
(ii)  
any reduction in the Executive’s Base Salary or Target Bonus, other than as part
of an across-the-board reduction applicable to all senior executives of the
Company that results in a reduction to the Executive proportional to that of
other executives, provided, however, that an across-the-board reduction of
Executive’s compensation in excess of 10% of Base Salary or 20% of Target Bonus
shall constitute Good Reason;

 
(iii)  
an actual relocation of the Executive’s principal office to another location
more than 50 miles from Mount Laurel, New Jersey;

 
(iv)  
any material diminution in the Executive’s title, position or reporting status
(other than a change to reporting to the Chief Operating Officer or person
serving in a similar capacity for the Company if and when named), or any
material diminution of the Executive’s duties or responsibilities;

 
(v)  
a failure of the Company to obtain the assumption in writing of its obligations
under this letter by any successor to all or substantially all of the assets of
the Company within ten (10) calendar days after completion of a merger,
consolidation, sale or similar transaction and the failure to deliver a copy of
the document effecting such assumption to the Executive upon the Executive’s
written request; or

 
(vi)  
a material breach by the Company of any provision of this letter.



8.  
If the Executive terminates his employment without Good Reason, the Company
terminates the Executive’s employment with Cause, or if the Executive’s
employment is terminated due to the Executive’s death or disability, the
Executive shall be entitled to the same payments and benefits as provided in
Sections 6(a), (b) and (e) above.  In no event shall a termination of the
Executive’s employment by the Executive without Good Reason occur unless the
Executive gives at least thirty (30) calendar days advance written notice to the
Company.

 
 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

--------------------------------------------------------------------------------

[mm06-0110_logo.jpg]
 

 
9.  
As a condition precedent to receiving the compensation and benefits provided
under Sections 6 and 7, the Executive shall execute a waiver and release
substantially in the form attached to this letter as Exhibit A.



10.  
During the term of Executive’s employment, the Executive is authorized to incur
reasonable business expenses in carrying out his duties and responsibilities
under this letter, and the Company will reimburse the Executive for all such
reasonable business expenses, subject to documentation in accordance with the
Company’s policies relating thereto.  In addition, the Company shall pay for
reasonable legal fees and expenses up to an amount of $10,000 that the Executive
has incurred in connection with the negotiation and drafting of this letter.



11.  
During the term of the Executive’s employment with the Company (or any of its
affiliates) and thereafter, the Company confirms and acknowledges that the
Company is obligated to indemnify the Executive pursuant to the organizational
documents of the Company and Comverse Technology, Inc. (without taking into
account any amendment to such organizational documents adopted after the date
hereof which reduces Executive’s rights to indemnification and, with respect to
the organizational documents of Comverse Technology, Inc., as if such
organizational documents were adopted by the Company as its own) to the fullest
extent permitted by applicable law with respect to any event or occurrence
related to the fact that the Executive is an officer, employee, or agent of the
Company or Comverse Technology, Inc. or by reason of anything done or not done
by the Executive in any such capacity unless finally adjudicated that the
Executive is not entitled to such indemnification under applicable law.  The
Executive shall be entitled to the same Director and Officer Insurance coverage
as applies to other similarly situated employees of the Company.  If so
requested by the Executive, the Company shall advance any and all expenses
related to any claim for indemnification to the extent permitted by law, other
than in connection with any claim initiated by the Executive (unless the Board
of Directors has authorized or consented to the initiation of such
claim).  Notwithstanding the foregoing, the obligations of the Company under the
preceding sentence shall be subject to the condition that, if, when and to the
extent that it is determined in a final adjudication (as to which all rights of
appeal therefrom have been exhausted or lapsed) that the Executive would not be
permitted to be indemnified under applicable law, the Company shall be entitled
to be reimbursed by the Executive (who hereby agrees to reimburse the Company)
for all such amounts theretofore paid.

 
 
12.  
This letter shall be binding upon and inure to the benefit of the Executive and
the Company and their respective successors, agents, heirs (in the case of the
Executive) and assigns.  No rights or obligations of the Company under this
letter may be assigned or transferred by the Company; provided, however, that
such rights or obligations may be assigned or transferred pursuant to a sale of
more than 50% of the outstanding equity securities of the Company, a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided
further, however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this letter.

 
13.  
This letter (including the attached Exhibit A and any plan, other agreements or
attachments referred to herein, including the ESPP) contains the entire
understanding and agreement between the Company and the Executive concerning the
subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, with
respect thereto including, without limitation, any offer letters or employment
agreements and any nondisclosure, nonsolicitation, inventions and/or
noncompetition agreements between the

 
 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

--------------------------------------------------------------------------------

[mm06-0110_logo.jpg]
 
 
 
Parties, other than Sections 4, 6, and 9 of Employment, Non-Disclosure and
Non-Competition Agreement between the Company and the Executive dated as of
January 1, 2003, which provisions shall continue to exist and be binding upon
the Executive.

 
14.  
No provision in this letter may be amended unless such amendment is agreed to in
writing and signed by the Executive and an authorized officer of the
Company.  No waiver by either the Company or the Executive of any breach by the
other party of any condition or provision contained in this letter to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent
time.  Any waiver must be in writing and signed by the Executive or an
authorized officer of the Company, as the case may be.

 
15.  
The Company may withhold from any amounts payable under this letter such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 
16.  
The parties hereto acknowledge and agree that each party (with an opportunity
for review by its or his counsel) negotiated the terms and provisions of this
letter and have contributed to its drafting.  Accordingly, (a) the rules of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this letter, and
(b) the terms and provisions of this letter shall be construed fairly as to all
parties hereto and not in favor of or against any party regardless of which
party was generally responsible for the preparation of this letter.  Except
where the context requires otherwise, all references herein to Sections,
paragraphs and clauses shall be deemed to be reference to Sections, paragraphs
and clauses of this letter.  The words “include”, “including” and “includes”
shall be deemed in each case to be followed by the phrase “without
limitation.”  The words “hereof, “herein” and “hereunder” and words of similar
import when used in this letter shall refer to this letter as a whole and not to
any particular provision of this letter.



17.  
The respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to preserve
such rights and obligations.

 
18.  
If any provision of any agreement, plan, program, policy, arrangement or other
written document between or relating to the Company and the Executive conflicts
with any provision of this letter, the provision of this letter shall control
and prevail.

 
19.  
The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof.  In the event of the Executive’s
death, reference in this letter to the Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.

 
20.  
The headings of the sections contained in this letter are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this letter.

 
21.  
If any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of Section
409A and the Executive is a specified employee as defined in Section
409A(2)(B)(i), no part of such payments shall be paid before the day that is six
(6) months plus one (1) day after the date of termination or earlier death (the
“New Payment Date”).  The aggregate of any payments that otherwise would have
been paid to the Executive during the period between the date of termination and
the New Payment Date shall be paid to the

 
 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

--------------------------------------------------------------------------------

[mm06-0110_logo.jpg]
 
 
 
Executive in a lump sum on such New Payment Date.  Thereafter, any payments that
remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this letter.  Notwithstanding the foregoing, to the
extent that the foregoing applies to the provision of any ongoing welfare
benefits to the Executive that would not be required to be delayed if the
premiums therefor were paid by the Executive, the Executive shall pay the full
cost of premiums for such welfare benefits during the six-month period and the
Company shall pay the Executive an amount equal to the amount of such premiums
paid by the Executive during such six-month period promptly after its
conclusion.

 
The Parties acknowledge and agree that the interpretation of Section 409A and
its application to the terms of this letter is uncertain and may be subject to
change as additional guidance and interpretations become available.  Anything to
the contrary herein notwithstanding, all benefits or payments provided by the
Company to the Executive that would be deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A are intended to comply
with Section 409A.  If, however, any such benefit or payment is deemed to not
comply with Section 409A, the Company and the Executive agree to renegotiate in
good faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereof) so that either (i) Section 409A
will not apply or (ii) compliance with Section 409A will be achieved; provided,
however, that any resulting renegotiated terms shall provide to the Executive
the after-tax economic equivalent of what otherwise has been provided to the
Executive pursuant to the terms of this letter, and provided further, that any
deferral of payments or other benefits shall be only for such time period as may
be required to comply with Section 409A.
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this letter providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A, and for purposes of any such provision of this letter,
references to a “resignation,” “termination,” “terminate,” “termination of
employment” or like terms shall mean separation from service.
 
All reimbursements for costs and expenses under this letter shall be paid in no
event later than the end of the calendar year following the calendar year in
which the Executive incurs such expense.  With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Internal Revue Code of 1986, as amended, solely because such expenses are
subject to a limit related to the period the arrangement is in effect.  Any tax
gross-up payments under this letter shall be paid in no event later than the end
of the calendar year following the year in which any excise tax, income tax or
other amount comprising a gross-up payment was remitted to the relevant taxing
authority
 
Whenever a payment under this letter specifies a payment period with reference
to a number of days (e.g., “payment shall be made within thirty (30) days
following the date of termination”), the
 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

--------------------------------------------------------------------------------

[mm06-0110_logo.jpg]
 
 
 
actual date of payment within the specified period shall be within the sole
discretion of the Company.
 
If under letter, an amount is paid in two or more installments, for purposes of
Section 409A, each installment shall be treated as a separate payment.
 
22.  
This letter may be executed in two or more counterparts, and such counterparts
shall constitute one and the same instrument.  Signatures delivered by facsimile
shall be deemed effective for all purposes to the extent permitted under
applicable law.

 
23.  
All notices shall be in writing, shall be hand delivered or sent to the
following addresses listed below using a reputable overnight express delivery
service and shall be deemed to be received when hand delivered or one (1)
calendar day after depositing with such overnight service for next day delivery.

 
If to the Company:        Comverse, Inc.
200 Quannapowitt Parkway
Wakefield, MA 01880
Attention:  Human Resources


If to the Executive:        Gabriel Matsliach
at the most recent address of Executive
set forth in the personnel records of the Company

 
24.  
The Executive’s employment with the Company is “at will” and either the Company
or the Executive may terminate the Executive’s employment with the Company at
any time with or without Cause or advance notice except as provided
herein.  Neither this letter nor the content of any discussions with the Company
constitutes a contract of employment for any specified duration or a guarantee
of any level of benefits or compensation.  Subject to the terms and conditions
in this letter, the Company reserves the right to change your position, place of
work, rate of pay, and/or other terms of your employment based upon the needs of
the Company.

 
25.  
Notwithstanding anything to the contrary contained in this letter, to the extent
that any of the payments and benefits provided for under this letter or any
other agreement or arrangement between the Executive and the Company
(collectively, the “Payments”)  (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and (ii) but for this Section 25, would be subject to the excise tax
imposed by Section 4999 of the Code, then the Payments shall be payable either
(i) in full or (ii) as to such lesser amount which would result in no portion of
such Payments being subject to excise tax under Section 4999 of the Code;
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the Executive’s receipt on an after-tax basis, of the greatest amount of
benefits under this letter, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code.  Unless the Executive
and the Company otherwise agree in writing, any determination required under
this Section shall be made in writing by the Company’s independent public
accountants (the “Accountants”), whose determination shall be conclusive and
binding upon the Executive and the Company for all purposes.  For purposes of
making the calculations required by this Section, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely in reasonable, good faith interpretations

 
 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

--------------------------------------------------------------------------------

[mm06-0110_logo.jpg]
 
 
concerning the application of Sections 280G and 4999 of the Code.  The Company
and the Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.  If the limitation set forth in this Section 25 is
applied to reduce an amount payable to you, and the Internal Revenue Service
successfully asserts that, despite the reduction, you have nonetheless received
payments which are in excess of the maximum amount that could have been paid to
you without being subjected to any excise tax, then, unless it would be unlawful
for the Company to make such a loan or similar extension of credit to you, you
may repay such excess amount to the Company as though such amount constitutes a
loan to you made at the date of payment of such excess amount, bearing interest
at 120% of the applicable federal rate (as determined under Section 1274(d) of
the Code in respect of such loan).
 
26.  
This letter is governed by and construed and interpreted in accordance with the
laws of the State of New York without reference to principles of conflicts of
law unless superseded by federal law.  You agree that any suit, action or other
legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this letter shall be commenced only in a court of
the State of New York (or, if appropriate, a federal court located within the
State of New York), and you consent to the jurisdiction of such court.  Each
party shall be responsible for paying its own fees and expenses (including
reasonable attorney fees) in connection with any dispute under this letter.



[Remainder of Page Intentionally Left Blank]


 
 
 
 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

--------------------------------------------------------------------------------

[mm06-0110_logo.jpg]
 


Sincerely,
 
/s/  Andre Dahan

Andre Dahan
Chief Executive Officer
Comverse, Inc.


I have read the foregoing and agree to these terms of employment with Comverse,
Inc.


/s/ Gabriel Matsliach
Gabriel Matsliach
 
Date: June 2, 2010
 

 
 
 
 
 
 


 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

--------------------------------------------------------------------------------

[mm06-0110_logo.jpg]
 

ADDENDUM A
 
 
This RELEASE (“Release”) dated as of ____________________ between Comverse,
Inc., a Delaware corporation (the “Company”), and Gabriel Matsliach (the
“Executive”).


WHEREAS, the Company and the Executive previously entered into a letter dated
June 1, 2010 under which the Executive with respect to his employment as the
Company’s Senior Vice President, Global Products and Operations (the “Letter”);
and


WHEREAS, the Executive’s employment with the Company (has been) (will be)
terminated effective __________________; and


WHEREAS, pursuant to the Letter, the Executive is entitled to certain
compensation and benefits upon such termination, contingent upon the execution
of this release;


NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Letter, the Company and the Executive agree as follows:


1. The Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its subsidiaries or affiliates, and each of their respective past, present and
future officers, directors, agents, employees, shareholders, employee benefit
plans and their administrators or fiduciaries, insurer of any such entities, and
its and their successors and assigns and others related to such entities, in
each case, only in such person’s capacity as such, from any and all claims made,
to be made, or which might have been made of whatever nature, whether known or
unknown, from the beginning of time, including those that arose as a consequence
of his employment with the Company, or arising out of the separation from the
Company, the severance of such employment relationship, or arising out of any
act committed or omitted during or after the existence of such employment
relationship, all up through and including the date on which this release is
executed, including, but not limited to, those which were, could have been or
could be the subject of an administrative or judicial proceeding filed by the
Executive or on his behalf under federal, state or local law, whether by
statute, regulation, in contract or tort, and including, but not limited to,
every claim for front pay, back pay, wages, bonus, fringe benefits, any form of
discrimination (including but not limited to, every claim of race, color, sex,
religion, national origin, disability or age discrimination), wrongful
termination, tort, emotional distress, pain and suffering, breach of contract,
fraud, defamation, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment, and any rights or claims under the Civil Rights
Act of 1866; the Age Discrimination in Employment Act; the Americans with
Disabilities Act; the Family and Medical Leave Act, the Civil Rights Act of
1964, Title VII, as amended; the Civil Rights Act of 1991; the Employee
Retirement Income Security Act of 1974, as amended; the Equal Pay Act; the
Worker Adjustment and Retraining Notification Act; or any other federal, state
or local law relating to employment, discrimination in employment, termination
of employment, wages, benefits or otherwise.  If any arbitrator or court rules
that such waiver of rights to file, or have filed on his behalf, any
administrative or judicial charges or complaints is ineffective, the Executive
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints.  The
Executive relinquishes any right to future employment with the Company and the
Company shall have the right to refuse to re-employ the Executive, in each case
without liability of the Executive or the Company.  The Executive acknowledges
and agrees that even though claims and facts in addition to those now known or
believed by him to exist
 
 
 
 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

--------------------------------------------------------------------------------

[mm06-0110_logo.jpg]
 
 
 
may subsequently be discovered, it is his intention to fully settle and release
all claims he may have against the Company and the persons and entities
described above, whether known, unknown or suspected.




2.  The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of, or preclude the Executive from asserting his rights to
enforce any existing obligation of the Company (i) to indemnify the Executive
for his acts as an officer of Company in accordance with the Company’s By-laws
and other agreements or the law, as to continued coverage and rights under
director and officer liability insurance policies, (ii) to the Executive and his
eligible, participating dependents or beneficiaries under any existing group
welfare, equity, or retirement plan of the Company in which the Executive and/or
such dependents are participants or any existing rights relating to outstanding
incentive equity held by the Executive under written agreements relating to the
same, or (iii) to pay any amounts payable under the terms of the Letter
(including, without limitation, any severance or other items payable following
termination of Executive’s employment).  In addition, Executive does not waive
his right to file a charge with the Equal Employment Opportunity Commission
(“EEOC”) or participate in an investigation conducted by the EEOC; however,
Executive expressly waives his right to monetary or other relief should any
administrative agency, including but not limited to the EEOC, pursue any claim
on Employee’s behalf.


3.  The Executive acknowledges that before entering into this release, he has
had the opportunity to consult with any attorney or other advisor of the
Executive’s choice, and the Executive is hereby advised to do so if he
chooses.  The Executive further acknowledges that by signing this release, he
does so of his own free will and act, that it is his intention to be legally
bound by its terms, and that no promises or representations have been made to
the Executive by any person to induce the Executive to enter into this release
other than the express terms set forth herein.  The Executive further
acknowledges that he has carefully read this release, knows and understands its
contents and its binding legal effect, including the waiver and release of
claims set forth in Paragraph 1 above.


4.  The Executive acknowledges that he has been provided at least 21 days to
review the release.   In the event the Executive elects to sign this release
prior to this 21 day period, he agrees that it is a knowing and voluntary waiver
of his right to wait the full 21 days.  The Executive further understand that he
has 7 days after the signing hereof to revoke this release by so notifying the
Company (200 Quannapowitt Parkway, Wakefield, Massachusetts, Attention: Human
Resources) in writing, such notice to be received by the Company within the 7
day period.  This Release shall not become effective or enforceable, and no
payments under the release shall be made, until this seven (7) day revocation
period expires without the Executive having revoked this release.


IN WITNESS WHEREOF, the parties have executed this release on the date first
above written.
 
 

 
COMVERSE, INC.
 
 
 
By:  ___________________________
Name:
Title:
 

 

 
 
THE EXECUTIVE
 
 
_______________________________
Gabriel Matsliach

 
 
 
 
 
 
 
 
 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000
 
